Citation Nr: 0615124	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 rating decision in which the RO denied 
service connection for, inter alia, PTSD, bilateral hearing 
loss, and tinnitus.  The appellant filed a Notice of 
Disagreement (NOD) in regard to PTSD and bilateral hearing 
loss in June 2003.

In December 2003 the RO issued a rating decision that granted 
service connection and assigned an initial 50 percent rating 
for PTSD,  effective October 7, 2002 (later changed to 
November 7, 2002, by an RO decision in April 2004).

The RO issued a Statement of the Case (SOC) with  regard to 
bilateral hearing loss in December 2003.  The appellant filed 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
January 2004.

In January 2004, the appellant filed an NOD with the denial 
of service connection for tinnitus.  He filed an NOD with the 
initial rating assigned for PTSD in June 2004.The RO issued 
an SOC regarding both issues in February 2005, and the 
appellant filed a substantive appeal as to those issues in 
March 2005.

The RO issued a Supplemental SOC (SSOC) addressing all three 
issues on appeal in September 2005.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO,.  A 
transcript of that hearing is of record.

Inasmuch as the involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized that issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board's decision on the claim for a higher initial  
rating for PTSD is set forth below.  The claims for service 
connection for bilateral hearing loss and tinnitus are 
addressed in the remand following the order; those matters 
are being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial rating for PTSD has 
been accomplished.

2.  Since the November 7, 2002, effective date of service 
connection, the appellant's PTSD has been manifested by anger 
and irritability, social isolation, hypervigilance, 
intermittent sleep disorder, intermittent close borderline 
assaultive ideation, and alcohol abuse; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity


CONCLUSION OF LAW

The criteria for a rating for PTSD in excess of 50 percent 
have not been met at any point since the November 7, 2002 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that, considering the claim for a higher 
initial  rating for PTSD in light of the duties imposed by 
the VCAA and its implementing regulations, all notification 
and development action needed to fairly adjudicate that claim 
has been accomplished, as explained below.

In a March 2003 pre-rating letter, the RO advised the 
appellant and his representative of VA's duty to assist a 
claimant in obtaining evidence in support of his claim for 
service connection for PTSD.  Thereafter, through the rating 
decisions of April 2003 (denying service connection) and 
December 2003 (granting service connection), the SOC of 
February 2005, and the SSOC of September 2005, the RO advised 
the appellant of the evidence as it was added to the file, 
the legal criteria governing the claim, and the legal and 
evidentiary bases for the denial of the benefits sought.  
After each of these documents, the appellant and his 
representative were provided an opportunity to respond.  The 
Board therefore finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and that he has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the RO's March 2003 pre-decision 
notice letter, along with a May 2005 notice letter, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the March 2003 notice letter, the 
RO advised the appellant that VA would make reasonable 
efforts to help him get medical records, employment records, 
and records from Federal agencies.  The letter notified the 
appellant that the RO has requested records from Vista Vet 
Center, and asked the appellant to provide contact 
information and authorization to enable the RO to obtain 
records from other medical providers as appropriate; the 
letter also asked the appellant to provide details of in-
service PTSD stressors.  The May 2005 letter specifically 
advised the appellant, "If you have any evidence in your 
possession that you think will support your claim, please 
send it to us."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met with respect to the claim herein decided.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provide.  In this regard, the 
Board notes that, as indicated above, the pre-decision notice 
letter, the rating decision on appeal, and the SOC all 
notified the appellant of facts pertinent to the claim, 
partially fulfilling VA's duties to notify; after each, the 
appellant was afforded an opportunity to present information 
and evidence pertinent to the appeal.  Adequate notice was 
completed by the RO's notice letter in May 2005, after which 
the RO gave the veteran yet another opportunity to provide 
information and/or evidence pertinent to his appeal after  
and the RO's last adjudication of the claim was in the 
September 2005 SSOC).  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to adjudication by the Board.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
SOC and the SSOC, which suffices for Dingess/Hartman.   The 
Court also stated that, in claims arising out of an initial 
claim for service connection, VA notice must include 
information regarding the effective date assigned, and this 
was accomplished in the April 2004 DRO decision that adjusted 
the effective date for service connection for PTSD.  In 
adjudicating this claim for higher initial rating, the Board 
is considering (as the RO considered) all time periods since 
the effective date of service connection, which would, by 
implication, involve a consideration of effective date for 
any higher rating granted.  (Parenthetically, the Board notes 
that neither the appellant nor his representative has even 
suggested that the assigned effective date of service 
connection is being challenged.)  Finally, the Board in this 
case is denying the claim for a higher initial rating, so no 
effective date is being assigned and there is no possibility 
of prejudice under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim herein 
decided.  On its own and pursuant to the Board's prior 
remands, the RO has obtained the appellant's service 
personnel records and treatment records from those VA and 
private medical providers that the appellant identified as 
having pertinent records.  The appellant has not identified 
any other medical provider(s) that may have relevant evidence 
to be obtained.  Further, in September 2006, the appellant 
was afforded a VA psychiatric examination  to obtain 
information as to the current severity of his disability;  
the report of the .  Moreover, at his request, the appellant 
has been afforded a Board hearing in which to present 
evidence and arguments on his own behalf, and a transcript of 
that testimony is of record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  In fact, during his March 2006 Board hearing, 
the appellant indicated that he has no further evidence to 
submit.  The Board also finds that the record presents no 
basis to further develop the record to create any additional 
evidence for consideration in connection with the claim 
herein decided.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an initial rating 
greater than 50 percent for PTSD.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  The appellant's claim for service 
connection was received after that date, so the General 
Rating Formula applies.

Pursuant to the General Rating Formula, a 50 percent rating 
is assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Considering all pertinent evidence dated since the November 
7, 2002 effective date of the grant of service connection, 
the Board finds that the veteran's PTSD is properly rating as 
50 percent disabling.  

In making this determination, the Board has considered the 
following evidence: (1) treatment records from Vista Vet 
Center from July 2002 to February 2003, documenting symptoms 
of intrusive/disruptive thoughts, social isolation, and 
extreme anger, but good relations with his sons and currently 
employed); (2) consultation by Dr. J.S. dated in August 2003, 
documenting symptoms of anger, social isolation, sleep 
disruption, occasional suicidal or homicidal ideation, 
difficulty concentrating, startle response, and 
hypervigilance,  but good short-term and long-term memory; 
(3) VA psychologist report dated in September 2003, 
documenting symptoms of survivor guilt and intrusive dreams; 
(4) VA psychiatric examination conducted in September 2005, 
documenting symptoms of alcohol abuse, assaultive ideation 
(but no assaultive behavior, constant irritability, anger, 
sleep disruption, rare nightmares, rare flashbacks, intrusive 
thoughts, and social isolation; the appellant had no history 
of psychiatric hospitalizations and no history of arrests; 
(5) appellant's March 2006 testimony before the Board, in 
which he reported symptoms of social isolation, anger 
outbursts (including road rage), temper control, and 
intrusive dreams, but disavowed any recent suicide ideation.

The evidence cited to above reflects, collectively, that the 
appellant's PTSD has been manifested, primarily, by anger and 
irritability, social isolation, hypervigilance, intermittent 
sleep disorder, intermittent close borderline assaultive 
ideation, and alcohol abuse.  These symptoms are reflective 
of occupational and social impairment with reduced 
reliability and productivity, for which the current 50 
percent rating is appropriate.  

However, at no point since the effective date of the grant of 
service connection has there been any indication that the 
manifestations of the appellant's PTSD warranted assignment 
of a rating greater than 50 percents.  The Board notes, in 
particular, that the most recent VA psychiatric examination, 
in September 2005, documented multiple PTSD symptoms 
(irritability, temper, hypervigilance, increased startle 
reaction, isolation and withdrawal, flashbacks and nightmares 
(rarely), and constant anger); however, the same examiner 
noted that the appellant was well groomed, pleasant, 
cooperative, oriented as to time/place/person, articulate and 
intelligent, intact of memory/judgment/insight/cognition, 
with no history of suicidal or homicidal thoughts, no memory 
problems, no panic attacks, no evidence sleep problems, and 
no personality disorder.  The remaining VA and private 
medical evidence cited to above likewise does not reflect the 
present of more significant symptoms so as to warrant 
assignment of  the next higher, 70 percent, rating for 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and as required for a 
higher rating of 70 percent rating, and the appellant has 
never been hospitalized for psychiatric treatment.  On this 
evidence, the Board must conclude that the competent evidence 
simply does not show that a disability rating higher than 50 
percent is warranted.  As the criteria for the next higher, 
70 percent rating are have not been met, it logically follows 
that the criteria for the maximum, 100 percent, rating 
likewise have not been met.

As a final note, the Board also points out that none of the 
GAF scores assigned since November 7, 2002 provide a basis 
for assignment of an initial rating in excess of 50 percent 
for PTSD.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

During the period in question, the appellant has been 
assigned GAF scores of 50 (by a healthcare provider at Vista 
Veterans Center in October 2002) 45 (by Dr. J.S. in August 
2003) and 60 (by the VA examiner in September 2005).  
Pursuant to the DSM-IV, GAF scores between 41 and 50 are 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). GAF 
scores between 51 and 60 are reflective of only moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The score of 60 percent 
(which is indicative of even less impairment than 
contemplated in the 50 percent rating).  While GAFs of 45 and 
50 might, conceivably, suggest impairment either consistent 
with or greater than the initial 50 percent rating assigned-
depending on the symptoms shown-here, the symptoms shown, as 
noted above, simply are not among those contemplated by the 
DSM-IV for such a score.  Hence, assignment of a GAF of 45 or 
50, without more, provides no basis for a higher rating in 
this case.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability, pursuant to 
Fenderson, and that the claim for an initial rating in excess 
of 50 percent for PTSD must be denied.  In reaching these 
conclusions is conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Initially, the Board notes that the veteran's service medical 
records reflect no specific complaints, findings, or 
diagnosis of hearing loss or tinnitus.  However, the absence 
of in-service evidence of hearing loss is not fatal to the 
claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).   

In this case, given the veteran's service history as a gunner 
on a Navy "swift" patrol boat, and current evidence of 
current bilateral sensorineural hearing loss (SNHL) and 
tinnitus (as documented in reports of VA audiological 
evaluations conducted in March 2003 and January 2005), the 
Board finds that medical findings as to whether the appellant 
current has each claimed disability, and if so, the 
relationship between each disability and service would be 
helpful in resolving the claims on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

The evidence currently of record includes the March 2003 
statement of a VA audiologist that the appellant's pattern of 
hearing loss appeared to be consistent with the appellant 
being a right-handed shooter; this appears to suggest an 
opinion that current hearing loss may be related to military 
service.  However, the VA audiologist who subsequently 
reviewed the claims file in January 2005 stated an opinion 
that it is less likely than not that the appellant's current 
bilateral SNHL and tinnitus are related to military service, 
based on the absence of symptoms during service (which 
appears to be inconsistent with Hensley and Ledford, cited to 
above), as well as the absence of documented symptoms between 
the appellant's discharge in 1968 and the a VA clinical 
evaluation in March 2003.  Aside from these apparently 
conflicting comments by VA audiologists, the Board points out 
that there is no medical opinion that addresses the etiology 
of either bilateral hearing loss or tinnitus. 

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the  
scheduled examination may result in denial of the claim(s).  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to his claims 
for service connection for bilateral hearing loss and/or for 
tinnitus.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West  Supp. 2004) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should request that the appellant furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (20045.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim on appeal. The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should ensure that its notice to the 
appellant meets the requirements of 
Dingess/Hartman, cited to above, as 
regards the five elements of a claim for 
service connection, as appropriate.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA examination by an 
otolaryngologist (ear, nose, and throat 
physician) at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss, in each ear, to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)  The examiner should also 
specifically indicate whether the 
appellant currently suffers from tinnitus.

With respect to each diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the diagnosed disability 
is the result of in-service injury or 
disease, to particularly include noise 
exposure as a swift boat gunner.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss  and for tinnitus in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).
 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


